Citation Nr: 1613438	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  07-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major mood disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal currently resides with the North Little Rock, Arkansas RO. 

These matters have previously been before the Board, most recently in July 2013, at which time the Board remanded the claims for additional development of the evidence of record.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and major mood disorder, the Board notes that various post-service treatment records reflect that the Veteran has been diagnosed with, and treated for, PTSD and major mood disorder.

The Veteran was afforded VA examinations in September 2012 and March 2014 for PTSD.  The Board finds, however, that these examinations are inadequate for purposes of determining whether the Veteran's claim should be granted.  The VA examiner determined that the Veteran did not meet the criteria for PTSD but rather was diagnosed with depressive disorder, not otherwise specified.  The VA examiner failed to acknowledge and discuss the prior diagnosis of PTSD and major mood disorder during the appeal period, as indicated in the VA treatment records.

Therefore, as the Board finds that the VA opinions of record regarding this issue are inadequate as they failed to address the diagnoses and treatment for PTSD and major mood disorder, a new VA examination is necessary.

In addition, in July 2013 the Board found that a referral of the claim to the Director of the VA Compensation Service for consideration was warranted.  The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation Service in the first instance.  38 C.F.R. § 4.16(b) (2015).  This has not been completed.

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.   As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA PTSD/mental disorders examination.  The examiner is asked to address the nature and etiology of PTSD and major mood disorder as reflected in the Veteran's VA treatment records.  If the examiner determines that no acquired psychiatric disorder other than depressive disorder is currently present or has been present since the Veteran filed his claim in 2004, he or she must discuss treatment records which diagnose PTSD and major mood disorder and specifically discuss whether these diagnoses and symptoms are better accounted for by a diagnosis of depressive disorder, not otherwise specified, and explain why.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include PTSD and major mood disorder, is of service onset or otherwise related to active service or any incident of such service. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file and must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, refer the claim for TDIU under 38 C.F.R. § 4.16(b) to the appropriate department official(s) for a written decision that explains the reasons and bases for the conclusion reached. 

4.  Then, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The claims on appeal should be readjudicated.  If the benefits sought on appeal are not fully granted, the Veteran and his representative should be provided a supplemental statement of the case which discusses all evidence submitted.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

